STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    November 8, 2016
               Plaintiff-Appellee,

v                                                                   No. 328252
                                                                    Wayne Circuit Court
KENNETH BALDRIDGE, JR.,                                             LC No. 14-004069-FH

               Defendant-Appellant.


Before: WILDER, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

         Defendant appeals by leave granted1 his plea-based convictions of carrying a concealed
weapon (CCW), MCL 750.227, felon in possession of a firearm, MCL 750.224f, and possession
of a firearm during the commission of a felony (felony-firearm), MCL 750.227b. We affirm.

        Defendant challenges his convictions, arguing that the trial court erred when it denied his
request for a competency examination after he had already pleaded guilty as charged. In
particular, after the plea hearing but before sentencing, defendant retained a new attorney who
filed a motion to withdraw the plea and a motion requesting a mental competency examination,
alleging that defendant had a history of mental illness and a psychiatrist determined he was
incapable of understanding the proceedings against him. The trial court denied defendant’s
motions.

       On appeal, defendant argues that the trial court abused its discretion when it denied his
post-plea motion requesting a mental competency examination. We disagree.

        “[A] trial court has the duty of raising the issue of incompetence where facts are brought
to its attention which raise a ‘bona fide doubt’ as to the defendant’s competence.” People v
Kammeraad, 307 Mich. App. 98, 138; 858 NW2d 490 (2014), quoting People v Harris, 185 Mich
App 100, 102; 460 NW2d 239 (1990). This Court reviews a trial court’s determination of the
existence of a bona fide doubt for an abuse of discretion. Id. “An abuse of discretion occurs


1
  People v Baldridge, unpublished order of the Court of Appeals, entered August 13, 2015
(Docket No. 328252).


                                                -1-
only when the trial court’s decision is outside the range of reasonable and principled outcomes.”
Kammeraad, 307 Mich. App. at 140 (citation omitted).

       “A defendant who is determined incompetent to stand trial shall not be proceeded against
while he is incompetent.” MCL 330.2022(1). The statute governing incompetency requires the
following:

       A defendant to a criminal charge shall be presumed competent to stand trial. He
       shall be determined incompetent to stand trial only if he is incapable because of
       his mental condition of understanding the nature and object of the proceedings
       against him or of assisting in his defense in a rational manner. The court shall
       determine the capacity of a defendant to assist in his defense by his ability to
       perform the tasks reasonably necessary for him to perform in the preparation of
       his defense and during his trial. [MCL 330.2020(1).]

The defense, court, or prosecution may raise the issue of competency, MCL 330.2024, and the
issue of competence can only be raised by actual evidence of incompetence, People v Blocker,
393 Mich. 501, 508; 227 NW2d 767 (1975). Further, MCL 330.2026(1) states:

       Upon a showing that the defendant may be incompetent to stand trial, the court
       shall order the defendant to undergo an examination by personnel of either the
       center for forensic psychiatry or other facility officially certified by the
       department of mental health to perform examinations relating to the issue of
       incompetence to stand trial.

        This Court in Kammeraad, 307 Mich. App. at 138, stated the trial court’s duty when there
are facts presented that cause the trial judge to question a defendant’s competency: “Although
the determination of a defendant’s competence is within the trial court’s discretion, a trial court
has the duty of raising the issue of incompetence where facts are brought to its attention which
raise a ‘bona fide doubt’ as to the defendant’s competence.” Id., quoting Harris, 185 Mich App
at 102. When the trial court is deciding whether further inquiry in regard to competency is
required, “[e]vidence of a defendant’s irrational behavior, a defendant’s demeanor, and a
defendant’s prior medical record relative to competence are all relevant” to the judge’s
determination. Kammeraad, 307 Mich. App. at 139. This Court has explained that “[t]here are, of
course, no fixed or immutable signs which invariably indicate the need for further inquiry to
determine fitness to proceed; the question is often a difficult one in which a wide range of
manifestations and subtle nuances are implicated.” Id. (quotation marks and citation omitted.)
On appeal, this Court must ask “whether a reasonable judge, situated as was the trial court judge
whose failure to conduct an evidentiary hearing is being reviewed, should have experienced
doubt with respect to competency to stand trial.” Id. at 138-139 (quotation marks and citation
omitted).

        Defendant argues that there was a bona fide doubt as to his competency at the time of his
guilty plea because he has a history of mental illness and a psychiatrist determined he was
incapable of understanding the proceedings against him. Defendant’s arguments fail because his
demeanor and behavior throughout the proceedings, and his unsubstantiated medical diagnoses,
did not raise a bona fide doubt as to defendant’s competency.

                                                -2-
        First, there was no evidence that defendant’s behavior or demeanor at the plea hearing
should have raised a bona fide doubt as to his competence. Defendant does not dispute the
prosecutor’s assertion that he was articulate and appeared to understand the nature and object of
the proceedings against him. At the plea hearing, defendant described in detail the type of gun
he was carrying and the fact that he did so as a felon, supporting the inference that defendant
understood the charges being brought against him. Defendant also answered each of the trial
court’s questions at the plea hearing without hesitation or confusion. Even more, when
defendant had trouble proceeding at the plea hearing due to an apparent physical ailment, the
trial court afforded defendant the opportunity to make his plea at a later time, but defendant
assured the court he was ready and wanted to proceed.

        Moreover, defendant demonstrated his understanding of the proceedings when he
addressed the court at length during the sentencing hearing about a dispute he had with his
original trial counsel. Defendant explained in great detail to the trial court his discomfort about
making a guilty plea. Importantly, defendant explained that he did not want to plead guilty and
instead wanted a jury trial, and it was defendant’s first attorney who allegedly pushed defendant
into a guilty plea. Not only does defendant’s explanation show he understood the proceedings
against him, it shows he could “perform the tasks reasonably necessary for him to perform in the
preparation of his defense . . . .” MCL 330.2020(1). Defendant’s explanation as to why he took
the plea shows defendant assisted in his defense by discussing with his attorney the various
reasons for pleading guilty. Defendant’s behavior and demeanor during the hearings did not
raise any doubt as to his competency, and the trial judge’s refusal to order a competency hearing
did not constitute an abuse of discretion.

        Second, defendant’s claim that his medical history raises a bona fide doubt as to his
competency is meritless. The issue of competency must be raised through evidence of
incompetence, Blocker, 393 Mich. at 508, and defendant failed to provide any medical
documentation that would substantiate his history of mental illness. This case is distinguishable
from Harris, where this Court remanded the case for a competency examination because there
existed a bona fide doubt as to the defendant’s competence. Harris, 185 Mich. App. at 103. In
that case, the defendant’s diagnosis and treatment of schizophrenia was documented and
“undisputed.” Id. at 102-103. Additionally, the defendant exhibited “bizarre” behavior during
her trial, and she had been previously determined incompetent. Id. at 103. The combination of a
diagnosed mental illness and the defendant’s behavior at trial raised a bona fide doubt as to the
defendant’s competence. Id. In this case, defendant did not provide the lower court with any
documentation that a “Dr. Dixon” actually treated defendant or was of the opinion that defendant
was incompetent at the time of the guilty plea. Defendant’s own appellate brief acknowledges
that “[i]f the assertions of [defendant] and the retained attorney who appeared after the plea, but
before sentencing, are to be believed, then [defendant] has had a long history of mental illness,
including Bi-polar [sic] Disorder, Schizophrenia, and panic attacks.” (Emphasis added.)
Defendant never presented medical documentation substantiating his mental illness or acted in a
manner that would allow the trial judge to conclude that defendant may be incompetent.

        The only possible corroborating evidence of a mental illness was the fact that the preparer
of defendant’s Presentence Investigation Report (PSIR) verified the use of prescription
medication. The PSIR did not, however, explain why the medication was prescribed or what it
treated. Regardless, defendant’s use of psychotropic drugs or other medication alone does not

                                                -3-
necessitate a competency examination. Pursuant to MCL 330.2020(2), “A defendant shall not be
determined incompetent to stand trial because psychotropic drugs or other medication have been
or are being administered under proper medical direction . . . .” While the trial judge may
require a prescribing doctor to verify a defendant’s competency, such a decision is left entirely in
the discretion of the trial judge. Id. Nothing in the record proved defendant had a history of
mental illness apart from his own unsupported claims, and the fact that defendant was taking two
prescription medications does not alone support a bona fide doubt as to defendant’s competence.

        Even if defendant’s claimed diagnoses were substantiated, his argument would still fail
because he showed no signs of incompetence at the plea hearing. This case is similar to People v
Johnson, 58 Mich. App. 473, 478; 228 NW2d 429 (1975),2 where this Court rejected the
defendant’s contention that the trial court should have sua sponte ordered a competency hearing.
In Johnson, the defendant’s psychological report actually “suggested the emergence of a
schizophrenic process,” but the report also “showed [the] defendant to be appropriately oriented
to time, place, person, and immediate situation.” Id. Here, as in Johnson, defendant was also
oriented to time, place, person, and immediate situation during both the plea hearing and
sentencing hearings, indicating defendant understood the nature and object of the proceedings
against him despite any claimed medical diagnosis. Therefore, defendant’s medical history,
alone, does not create a bona fide doubt as to defendant’s competency, and the trial court’s
refusal to order a competency exam did not “fall outside the range of reasonable and principled
outcomes.” Kammeraad, 307 Mich. App. at 140.

       Affirmed.



                                                             /s/ Kurtis T. Wilder
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Deborah A. Servitto




2
  Under MCR 7.215(J)(1), Johnson, decided in 1975, is not precedentially binding. However, it
has not been reversed or modified by the Supreme Court and is persuasive as factually similar to
the instant case.


                                                -4-